Exhibit 10.1

MSC.SOFTWARE CORPORATION

2006 PERFORMANCE INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of [            ,
2006] by and between MSC.Software Corporation, a Delaware corporation (the
“Corporation”), and [                    ] (the “Participant”).

W I T N E S S E T H

WHEREAS, pursuant to the MSC.Software Corporation 2006 Performance Incentive
Plan (the “Plan”), the Corporation has granted to the Participant effective as
of the date hereof (the “Award Date”), a credit of stock units under the Plan
(the “Stock Unit Award” or “Award”), upon the terms and conditions set forth
herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant a Stock Unit Award with respect to an aggregate of
[                    ] stock units (subject to adjustment as provided in
Section 7.1 of the Plan) (the “Stock Units”). As used herein, the term “stock
unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment as provided in Section 7.1 of
the Plan) solely for purposes of the Plan and this Agreement. The Stock Units
shall be used solely as a device for the determination of the payment to
eventually be made to the Participant if such Stock Units vest pursuant to
Section 3. The Stock Units shall not be treated as property or as a trust fund
of any kind.

3. Vesting. Subject to Section 8 and Section 9 below, the Award shall vest and
become nonforfeitable with respect to one-third of the total number of Stock
Units (subject to adjustment under Section 7.1 of the Plan) on each of the
first, second and third anniversaries of the Award Date.

4. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 8(a)
below or under the Plan.

 

1



--------------------------------------------------------------------------------

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his consent thereto.

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

(b) Dividend Equivalent Rights Distributions. In the event that the Corporation
pays an ordinary cash dividend on its Common Stock and the related dividend
payment record date occurs at any time after the Award Date and before all of
the Stock Units subject to the Award have either been paid pursuant to Section 7
or terminated pursuant to Section 8(a), the Corporation shall credit the
Participant as of such record date with an additional number of Stock Units
equal to (i) the per-share cash dividend paid by the Corporation on its Common
Stock with respect to such record date, multiplied by (ii) the total number of
outstanding and unpaid Stock Units (including any dividend equivalents
previously credited hereunder) (with such total number adjusted pursuant to
Section 7.1 of the Plan and/or Section 9 hereof) subject to the Award as of such
record date, divided by (iii) the fair market value of a share of Common Stock
(as determined under the Plan) on such record date. Any Stock Units credited
pursuant to the foregoing provisions of this Section 5(b) shall be subject to
the same vesting, payment and other terms, conditions and restrictions as the
original Stock Units to which they relate. No crediting of Stock Units shall be
made pursuant to this Section 5(b) with respect to any Stock Units which, as of
such record date, have either been paid pursuant to Section 7 or terminated
pursuant to Section 8(a).

6. Restrictions on Transfer. Neither the Stock Unit Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.

7. Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to Section 3, Section 8 or Section 9, the Corporation
shall deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the

 

2



--------------------------------------------------------------------------------

number of Stock Units subject to this Award that vest on the applicable vesting
date, unless such Stock Units terminate prior to the given vesting date pursuant
to Section 8(a). The Corporation’s obligation to deliver shares of Common Stock
or otherwise make payment with respect to vested Stock Units is subject to the
condition precedent that the Participant or other person entitled under the Plan
to receive any shares with respect to the vested Stock Units deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan. The Participant shall have no further
rights with respect to any Stock Units that are paid or that terminate pursuant
to Section 8(a).

8. Effect of Termination of Employment or Change in Control Event.

(a) Termination of Employment. The Participant’s Stock Units shall terminate to
the extent such units have not become vested prior to the first date the
Participant is no longer employed by the Corporation or one of its Subsidiaries,
regardless of the reason for the termination of the Participant’s employment
with the Corporation or a Subsidiary, whether with or without cause, voluntarily
or involuntarily. If any unvested Stock Units are terminated hereunder, such
Stock Units shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Corporation and
without any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be.

(b) Automatic Acceleration Upon Change in Control Event. Upon a Change in
Control Event, any Stock Units subject to the Award that are not then otherwise
vested (and have not previously terminated pursuant to this Agreement) shall
automatically become vested upon the occurrence of such event.

9. Adjustments Upon Specified Events. The Administrator may accelerate payment
and vesting of the Stock Units in such circumstances as it, in its sole
discretion, may determine. In addition, upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 5(b).

10. Tax Withholding. Subject to Section 8.1 of the Plan, upon any distribution
of shares of Common Stock in respect of the Stock Units, the Corporation shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates. In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

 

3



--------------------------------------------------------------------------------

11. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

12. Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

13. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

14. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

15. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

 

4



--------------------------------------------------------------------------------

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

18. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. The
Agreement shall be construed and interpreted consistent with that intent.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

MSC.SOFTWARE CORPORATION,

a Delaware corporation

    PARTICIPANT By:                              Signature Print Name:         
               Its:                 Print Name

 

6



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Stock Unit Award Agreement by
MSC.Software Corporation, I,                     , the spouse of the Participant
therein named, do hereby join with my spouse in executing the foregoing Stock
Unit Award Agreement and do hereby agree to be bound by all of the terms and
provisions thereof and of the Plan.

Dated:                     , 2006

 

    Signature of Spouse     Print Name